Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                       No. 04-19-00548-CV

                        SAN ANTONIO FEDERAL CREDIT UNION,
                                     Appellant

                                                 v.

                                        Mario R. CANTU,
                                            Appellee

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-CI-21715
                       Honorable Cathleen M. Stryker, Judge Presiding

   BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE CHAPA, AND JUSTICE WATKINS

        In accordance with this court’s opinion of this date, the trial court’s May 17, 2019 judgment
is AFFIRMED. We ORDER appellant San Antonio Federal Credit Union to pay the costs of this
appeal.

       SIGNED May 26, 2021.


                                                  _____________________________
                                                  Beth Watkins, Justice